Citation Nr: 0103066	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-22 162A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the appellant may be considered as the widow of the 
veteran for the purpose of Department of Veterans Affairs 
(VA) benefits.



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from January 1945 to July 
1946, and from April 1948 to August 1956.  He died in March 
1998, and the appellant claims to be his surviving spouse.

During the veteran's lifetime, service connection had been 
granted for enucleation of the right eye with no light 
perception in the left eye, rated as 100 percent disabling 
since February 1983; scars of the right arm, and residuals of 
a gunshot wound of the right thigh, each evaluated as 
noncompensable from September 1956.  Various additional 
benefits were paid on the basis of special monthly 
entitlements.

At the time of his death in March 1998, the veteran had been 
in receipt of a rating of 100 percent for more than 10 years.

This appeal to the Board of Veterans' Appeals (the Board) is 
from action taken by the VA Regional Office (RO) in Seattle, 
Washington.  The appellant now lives in New Orleans, 
Louisiana.  At the time of their marriage, and at the time of 
his death, the veteran was a resident of the State of 
Illinois.


FINDINGS OF FACT

1.  The veteran and the appellant were married in 1992 and 
divorced in 1996.

2.  The appellant was not legally married to the veteran at 
the time of his death in 1998.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the widow of 
the veteran for VA purposes are not met.  38 U.S.C.A. §§ 101, 
1541, 5107 (West 1991 & Supp. 2000);  38 C.F.R. §§ 3.1, 3.50, 
3.51, 3.54 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

For comparative purposes, and because of certain allegations 
raised by the appellant herein, it is noted that 38 U.S.C.A. 
§ 1541 (West 1991) provides for the payment of death pension 
to a "surviving spouse" of a veteran who meets various 
eligibility criteria.  38 U.S.C.A. § 101(3) (West 1991) 
provides, in pertinent part:

The term "surviving spouse" means...a person 
of the opposite sex who was the spouse of a 
veteran at the time of the veteran's death, 
and who lived with the veteran continuously 
from the date of marriage to the date of the 
veteran's death (except where there was a 
separation which was due to the misconduct 
of, or procured by, the veteran without the 
fault of the spouse) and who has not 
remarried or (in cases not involving 
remarriage) has not since the death of the 
veteran...lived with another person and held 
...herself out openly to the public to be the 
spouse of such other person.  

38 U.S.C.A. § 101 further provides:  "The term 'spouse' means 
a person of the opposite sex who is a wife or husband." 38 
C.F.R. § 3.50(c) (2000) provides, in pertinent part:  
"Spouse and surviving spouse.  Spouse means a person of the 
opposite sex who is a wife or husband and the term surviving 
spouse means a person of the opposite sex who is a widow or 
widower provided the marriage meets the requirements of § 
3.1(j)..."

38 C.F.R. § 3.50(b) (2000) provides, in pertinent part: 
"Widow.  Except as provided in § 3.52, widow means a person 
whose marriage to the veteran meets the requirements of § 
3.1(j) and who was the lawful spouse of the veteran at the 
time of the veteran's death and: (1)  Who lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse..."

38 C.F.R. § 3.1(j) (2000) provides:  "Marriage means a 
marriage valid under the law of the place where the parties 
resided at the time of marriage, or the law of the place 
where the parties resided when the right to benefits 
accrued."

38 U.S.C.A. § 103(a) (West 1991) provides:

Whenever, in the consideration of any claim 
filed by a person as the widow or widower of 
a veteran for gratuitous death benefits under 
laws administered by the Secretary, it is 
established by evidence satisfactory to the 
Secretary that such person, without knowledge 
of any legal impediment, entered into a 
marriage with such veteran which but for a 
legal impediment, would have been valid, and 
thereafter cohabited with the veteran for one 
year or more immediately before the veteran's 
death, or for any period of time if a child 
was born of a purported marriage or was born 
to them before such marriage, the purported 
marriage shall be deemed to be a valid 
marriage, but only if no claim has been filed 
by a legal widow...of such veteran who is 
found to be entitled to such benefits.  No 
duplicate payments shall be made by virtue of 
this subsection.


38 C.F.R. § 3.52 (2000) implements 38 U.S.C. § 103(a).  This 
regulation provides:

Marriages deemed valid:  Where an 
attempted marriage of a claimant to the 
veteran was invalid by reason of a legal 
impediment, the marriage will 
nevertheless be deemed valid if:

(a)  The marriage occurred 1 year or more 
before the veteran died or existed for 
any period of time if a child was born of 
the purported marriage or was born to 
them before such marriage (see § 
3.54(d)), and

(b)  The claimant entered into the 
marriage without knowledge of the 
impediment, and

(c)  The claimant cohabited with the 
veteran continuously from the date of 
marriage to the date of his or her death 
as outlined in § 3.53, and

(d)  No claim has been filed by a legal 
surviving spouse who has been found 
entitled to gratuitous death benefits 
other than accrued monthly benefits 
covering a period prior to the veteran's 
death.  (Authority: 38 U.S.C. 103(a))

The United States Court of Appeals for Veterans Claims (the 
Court) held in Sanders v. Brown, 6 Vet. App. 17, 19 (1993) 
that:

In order to establish entitlement to 
VA...benefits as a "surviving spouse" of a 
veteran, it is required that the claimant be 
the veteran's spouse at the time of death.  
38 U.S.C.A. § 101(3) (West 1991).  

The determination whether appellant was the 
veteran's lawful spouse for the purposes of 
receiving death benefits depends upon whether 
she had an existing valid marriage to the 
veteran at the time of his death.  Pursuant 
to 38 C.F.R. § 3.1(j) ..., the validity of 
the marriage is to be determined by applying 
"the law of the place where the parties 
resided at the time of marriage, or the law 
of the place where the parties resided when 
the right to benefits accrued."  

While common sense would seem to dictate that 
the former test would be applicable where the 
question was the validity of the inception of 
the marriage, and the latter would apply 
where the question was the validity of the 
termination of the marriage, the regulation 
does not specifically so state.  

The Court has also held that it is the duty of the Board as 
the fact finder to determine credibility of the testimony and 
other lay evidence.  See Culver v. Derwinski, 3 Vet. 
App. 292, 297 (1992).  

It follows, pursuant to this opinion as well as subsequent 
decisions by the Court, that the other usual requirements for 
a so-called common law marriage are required.  See, i.e., 
Colon v. Brown, 9 Vet. App. 104 (1996).  See also, i.e., 
Sandoval v. Brown, 7 Vet. App. 7 (1994).


Factual Background

Numerous legal documents are in the file reflecting marriage 
ceremonies and divorce actions among various parties.  In 
summary, it appears that the late veteran had been married to 
at least three other women and divorced from each before he 
married the appellant in June 1992.  

The appellant had apparently been married to at least two 
other men prior to her marriage to the veteran, from one of 
whom she was divorced in 1970 and the other whose marriage to 
her was terminated by his death in 1985.

A marriage certificate is of record showing that the 
appellant married the veteran on June [redacted] 1992, in the State 
of Washington.

In September 1995, correspondence was received by VA from the 
appellant to the effect that she was the wife of the veteran 
but that she was separated from him, and seeking 
apportionment of benefits to her.  She was then living in 
Tacoma, Washington.

At the time, the appellant provided other documents including 
a statement from a social worker, dated in October 1995, and 
directed to an attorney, to the effect that the appellant had 
been in a three-year abusive marriage; that she had been seen 
in therapy but her husband had not been interested therein; 
and that the abuse of the marriage had become intolerable so 
the appellant was leaving the marriage.  The appellant also 
provided evidence with regard to her expenses.  

The appellant also submitted a letter dated in December 1995 
that she had written to her husband concerning their 
relationship and the situation as it then stood, and 
reflecting that she was leaving.

The RO found that the appellant having shown the financial 
need, and after no response was received from the veteran in 
reply to the notice that apportionment was to be made to her, 
the RO assigned a monthly apportionment in the amount of 
$109. from the veteran's benefits to the appellant.

A proposal was initially made by the RO in 1996 to terminate 
the appellant's apportionment benefits because there was a 
suggestion that the marital relationship had ceased; this was 
later rescinded when the appellant submitted an undated copy 
(received in March 1997) of a formal separation decree filed 
by her against the veteran, [but no divorce decree was 
forthcoming at that time].

Also received at the time were statements as to the abuse and 
mental cruelty allegedly experienced by the appellant from 
the veteran.  In one of these documents, received in March 
1997, the appellant in fact refers to herself as the divorced 
spouse of the veteran, while asking for continuation of the 
allotment on a permanent basis.  

The RO did not then terminate the allotment as there was 
documentation only of separation, not divorce between the 
pertinent parties at that time.  The RO so informed the 
appellant in June 1997. 

On March 20, 1998, the veteran died in Illinois; a death 
certificate is of record on which he is shown as "divorced".

The appellant filed for Dependency and Indemnity Compensation 
(DIC) benefits in April 1998.  In her application, she 
indicated that she had not been living with the veteran 
continuously prior to death, but that she had left the 
marital home because of abuse by the veteran.

The RO denied entitlement to service connection for the cause 
of the veteran's death due to renal failure due to 
hypertension and stroke.  
In notifying the appellant thereof, the RO noted, however, 
that the veteran had had a 100 percent rating for 10 years so 
accordingly, basic entitlement to dependency and indemnity 
benefits pursuant to the provisions of 38 U.S.C.A. § 1318 
would be thus established.  And (assuming that all other 
things were demonstrated), entitlement to an additional 
allowance for aid and attendance for a surviving spouse (the 
appellant) would be granted from March 20, 1998, the date of 
the veteran's death.  In the meantime, the RO undertook to 
verify the status of the veteran's marriage to the appellant.  
Official documentation was returned from the Division of 
Vital Records of the State of Illinois' Health Department 
reflecting that the appellant and the veteran had been 
finally divorced on October 15, 1996.

A complete copy of the divorce document was later received by 
the RO.  The "Judgment of Dissolution of Marriage" was shown 
as having been initially filed by the appellant against the 
veteran.  However, the specific cause came before the Circuit 
Court of the 12th Judicial Circuit of Will County, Illinois, 
on an uncontested hearing on the veteran's verified cross 
counter-petition for Dissolution of the Marriage.  

The veteran's testimony was heard in Court on June 6, 1996.  
Therein, the veteran charged the appellant with certain 
conduct [all of which she subsequently denied] which he 
alleged upset him and adversely affected his health.  The 
document concurred that the parties had been living apart 
since August 5, 1995.  It was noted that both parties were 
blind and unemployable; that both were largely dependent on 
income received from Social Security and the veteran's 
pension; that they had anticipated no children to have been 
born of the marriage; that the veteran had a home with a 
mortgage [the appellant later argued that this had been paid 
off] and each had personal belongings and were mutually 
satisfied by the settlement which had taken placed orally 
between them (and not to any great extent detailed therein), 
including payment of their own debts, etc.


The document further reflects that it was ordered that

A.  The Counter-Petition for Dissolution 
of Marriage is granted.  The bonds of 
matrimony between (the veteran) and (the 
appellant) are hereby dissolved and the 
parties are awarded a Judgment of 
Dissolution of Marriage.

B.  Each of the parties is forever barred 
and foreclosed from maintenance, 
homestead and any and all other rights, 
claims or demands whatsoever in and to 
the property of the other...etc.

The document was signed by the veteran and his attorney, the 
appellant and her attorney, and the Judge on October 15, 
1996.  The signature on the line for the appellant appears to 
be the same for the appellant as is found elsewhere in the 
claims file.   The certified copy was dated May 14, 1998.  

The appellant has since provided several statements (from 
herself and others) concerning the abusive nature of her 
relationship with the veteran; argued that no satisfactory 
settlements had been made between them for the property, 
etc.; and indicated that she had been ill and out of the 
state at the time; and that at no time had the veteran 
indicated that she had abused him (or been dissatisfied with 
her, other than to agree mutually to the divorce) like she 
had claimed that he had done to her.  She does not, however, 
deny that she signed the decree, that the signature is hers, 
or that in fact she was not divorced from the veteran, but 
merely that the terms of agreement for property and other 
specifics were not to her liking, etc.  This additional 
evidence is either repetitive of evidence previously of 
record, or not pertinent to the underlying issue on appeal.


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).


Analysis

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
appellant's claim, including any relevant records adequately 
identified  as were authorized by her to obtain.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist the appellant as mandated by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the appellant.

Congress recently passed the above noted Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475, 114 Stat. 2096 
(2000), modifying the adjudication of all pending claims.  As 
set forth above, the new law revises the former 38 U.S.C.A. 
§ 5107(a) to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in developing 
the facts pertinent to the claim.  It also specifically 
enumerates the requirements of the duty to assist.

In this case, the Board finds that the appellant is not 
prejudiced by its consideration of her claim pursuant to this 
new law without it first being considered by the RO.  As set 
forth above, VA has already met all obligations to the 
appellant under this new law.  Moreover, the appellant has 
been afforded the opportunity to submit evidence and argument 
on the merits of the claim on appeal, and has done so.  In 
view of the foregoing, the Board finds that she will not be 
prejudiced by its actions and that a remand for adjudication 
by the RO would only serve to further delay resolution of the 
appellant's claim.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Having determined that the duty to assist ahs been satisfied, 
the Board turns to an evaluation of the appellant's claim on 
the merits.

Although all of the documentation and commentary recited 
above might tend to infer that the factual situation in this 
case is convoluted, the actual circumstances are quite the 
contrary.  The facts are quite simple.



The appellant married the veteran in 1992.  Both she and the 
veteran had had multiple prior spouses.  The relationship 
between the appellant and the veteran was apparently less 
than amiable on repeated occasions, and she and others have 
described very unpleasant behavior towards her by the 
veteran.  [Both parties at one time or another argued abusive 
behavior on the part of the other].  

It must be noted that in this regard, there is no reason to 
deny the veracity of the appellant (and those who testified 
or deposed in her behalf) as to the abuse she experienced 
during her time living with the veteran as his wife.  But 
while it is entirely credible, it is also immaterial.

This said, it is clear that the appellant left the home of 
the veteran in 1995.  She apparently did so after a period of 
time when he was acting out in a difficult manner, described 
by her and others in detail.  The appellant, in fact, filed 
for a legal separation at that time, documentation for which 
is in the file.  

And moreover, when she eventually filed for DIC benefits 
after his death in 1998, she checked that she had not lived 
continuously with him until his death and recited the various 
alleged reasons.  This is all fine, and would have been 
important had they remained legally married to one another.  

However, any justifications for her departure from their 
common marital residence become totally irrelevant to the 
issue at hand since that only impacts against the 
cohabitation of legal spouses.  

In this case, this all becomes moot, as the appellant was in 
fact divorced from the veteran at the time of his death, and 
had been for some time.  

In 1996, she filed for, and he counter-filed for divorce.  
The divorce decree was granted in October 1996.  Thus any 
unpleasant nature of their relationship during their brief 
marriage becomes immaterial.  Once there is a divorce, it is 
no longer pertinent why they separated in the first place 
[unless, as it has not been argued in this case, there is an 
actual allegation of fraud, etc. in the divorce].

The appellant clearly and unequivocally knew she was divorced 
from the veteran; moreover, she had been the predominantly 
active party thereto.  Whether he wanted a divorce and/or 
eventually counter claimed that he too was not unharmed by 
her actions as well, or they both wanted the divorce for 
whatever reason, all became entirely irrelevant once the 
divorce became valid.

Parenthetically, it must be noted that the appellant did not 
otherwise indicate that she had not signed the divorce 
document or that someone had forced her to do so, that the 
document was forged, fraudulent, or otherwise illegal, nor 
did she offer proof to same.  

In fact, gratuitously it may be noted that her signature 
thereon looks similar to that she has signed elsewhere; and 
in any event, such signature has been properly certified by 
the Court as being entirely legitimate, and she has not 
argued to the contrary.

The burden in such cases is upon the claimant to provide 
evidence to reasonably establish herself as the veteran's 
surviving spouse.  In that, she has clearly and unequivocally 
not done so. 

The evidentiary record does not support there having been a 
deemed valid or any other sort of recognizable marriage 
between the veteran and the appellant at the time of his 
death, and in fact the overwhelming evidence supports that 
they were in fact divorced.  

The appellant is accordingly not entitled to recognition as 
the veteran's widow [or surviving spouse of the veteran] for 
VA benefits.  38 U.S.C.A. §§ 101, 1541, 5107; 38 C.F.R. 
§§ 3.1, 3.50, 3.51, 3.54.


ORDER

Entitlement to recognition of the appellant as the widow of 
the veteran for VA purposes is denied. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

